Citation Nr: 1028682	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected bilateral inguinal 
hernia.

2.  Entitlement to service connection for right lower extremity 
disorder, other than peripheral neuropathy, to include as 
secondary to service-connected bilateral inguinal hernia.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to January 1946 
and from November 1947 to January 1950.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board remanded the claims.  There has been 
substantial compliance with those instructions, and the case is 
now ready for appellate review.

At the time the case was previously before the Board, a claim of 
entitlement to service connection for left testicle atrophy 
secondary to service-connected bilateral inguinal hernia was 
denied, and thus that issue is no longer in appellate status.  
Moreover, while an appeal had been perfected on the issue of 
entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
such claim has since been granted by the RO, and, as such, that 
issue is also no longer before the Board. 

In a May 2010 rating decision, the RO granted a separate 
evaluation for the residual scars from the right and left 
inguinal canals, effective June 10, 2004.  The Veteran has not 
appealed this determination.  Thus, this issue is not part of the 
current appeal.

The Veteran testified at a hearing before the undersigned in 
October 2009.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a 
low back disorder is related to the service-connected bilateral 
inguinal hernia.

2.  The preponderance of the evidence is against a finding that 
right lower extremity disorder, other than peripheral neuropathy, 
is related to the service-connected inguinal hernia.  

3.  A bilateral inguinal hernia has not been manifested by large, 
recurrent postoperative inguinal hernias that are not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service and is not 
proximately due to, the result of, or permanently aggravated by 
the service-connected bilateral inguinal hernia.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  A right lower extremity disorder, other than peripheral 
neuropathy, was not incurred in service and is not proximately 
due to, the result of, or permanently aggravated by the service-
connected bilateral inguinal hernia.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for an evaluation in excess of 30 percent for 
bilateral inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
dated in May 2005 and February 2007, prior to the rating 
decisions on appeal, that fully addressed all three notice 
elements.  The letters informed the Veteran of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to inform the claimant of 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the RO 
correctly addressed this in the February 2007 letter (the Veteran 
submitted the claims for service connection in October 2006), 
which is prior to the November 2007 rating decision that 
addressed the issues for service connection.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records, the 
Veteran was provided an opportunity to set forth his contentions 
during the October 2009 Board hearing, and he was afforded VA 
medical examinations in June 2005, March 2006, March 2007, and 
March 2010, which all appear to be thorough and adequate.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.	Analysis

The Veteran claims entitlement to service connection for low back 
and right lower extremity (other than peripheral neuropathy, for 
which service connection is already established) disabilities, as 
he developed these disabilities as a result of the service-
connected bilateral inguinal hernia.  He also contends that he 
warrants an evaluation in excess of 30 percent for bilateral 
inguinal hernia.

At the October 2009 hearing, the Veteran testified that he had 
pain in the inguinal area all the time.  He stated his toes would 
go numb and his foot would swell.  He described feeling that 
nothing more could be done with his hernias-that he would have 
to live with their current status.  He stated he had difficulty 
sitting and difficulty standing.  The Veteran expressed his 
belief that his hernias had caused low back and right lower 
extremity disabilities.  He noted that he walked with a cane and 
sometimes with a walker and that otherwise he would fall down.  
The Veteran testified he had had pain in these areas since 2004 
(the year of his right hernia surgery).  

A.	Service Connection

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In this case, the service treatment records are silent as to 
complaints, treatment, or findings referable to a low back 
disability or right leg disability.  Moreover, no such 
disabilities are shown until many years following service, with 
no competent evidence suggesting that they are of service origin.  
Thus service connection on a direct basis is not warranted here, 
nor has the Veteran so claimed.  Again, his primary assertion is 
that his current low back and right leg disabilities arose as a 
result of his service-connected bilateral inguinal hernia.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an 
etiological relationship between the service-connected disability 
on the one hand and the condition said to be proximately due to 
the service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998).  Secondary service connection may 
also be warranted for a non-service-connected disability when 
that disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with 
regard to a claim for secondary service connection, the record 
must contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. West, 
11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995). 

The Veteran is service-connected for bilateral inguinal hernia, 
for which he underwent surgery in service.  In June 2004, he 
underwent surgery for a right inguinal hernia.  In 2008, he 
underwent surgery for a left inguinal hernia.  

The Board notes that service connection for peripheral neuropathy 
of the right lower extremity has been granted, and the Veteran is 
in receipt of a 20 percent evaluation, which contemplates 
moderate incomplete paralysis of the sciatic nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  The Veteran is 
claiming that he has a disability of the right lower extremity 
separate from the peripheral neuropathy.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for low back and right lower extremity 
disabilities.  The Board will address each disability separately.

With respect to the low back disability, the Veteran has claimed 
that his low back started to bother him after the June 2004 
surgery on his right inguinal hernia.  The Veteran is competent 
to make that assertion, as these are symptoms that are observable 
to the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, in this case there is competent medical evidence to show 
that the Veteran's low back disability is not due to the 
bilateral inguinal hernia.  In March 2007, a VA examiner stated 
she was unable to associate the low back disability with the 
service-connected hernia disability.  In other words, she stated 
that the low back disability was not due to the hernia.  This 
same examiner examined the Veteran in March 2010 (three years 
later) and again she was unable to find that the low back 
disability was secondary to the inguinal hernia repairs.  She 
noted that the Veteran's low back may have been exacerbated for a 
short period of time postoperatively, which would indicate that 
such exacerbation was not permanent.  In this regard, a temporary 
flare-up will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as opposed 
to the symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991).  These two opinions (by the same examiner) are 
evidence against the claim for service connection for a low back 
disability as being secondary to bilateral inguinal hernia.  As 
they were offered following an evaluation of the Veteran, they 
are found to be highly probative.  

While the examiner did not state she had reviewed the claims file 
in the March 2007 examination report, she noted in the March 2010 
examination report that she had reviewed the claims file.  Her 
examination of the claims file was more important in 2010 because 
there was additional evidence that had been associated with the 
claims file since the 2007 examination.  The examiner still came 
to the same conclusion-that the current low back disability was 
not attributable to the service-connected bilateral inguinal 
hernia.  There is no competent evidence to refute this finding by 
the VA examiner.  

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), which held that a lay person can speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  However, the question of causation here is more 
complex, going beyond an immediately observable cause-and-effect 
relationship.  As such, the Veteran is not competent to address 
etiology in the instant case.  Hence, any lay assertions in this 
regard have no probative value.

In any event, even assuming the Veteran is competent to assert a 
relationship between his low back disability and the service-
connected bilateral inguinal hernia, the Board finds that such 
opinion is outweighed by the VA medical opinions, authorized by a 
medical professional with an understanding of the record and 
following a physical examination of the Veteran.  

Regarding the right lower extremity disability, the Board finds 
that the evidence does not establish that (1) the Veteran has a 
right lower extremity disability other than the peripheral 
neuropathy and/or (2) if he has an additional right lower 
extremity disability other than the peripheral neuropathy, that 
it is related to the service-connected bilateral inguinal hernia.  

In the March 2007 VA examination report, the examiner wrote that 
she was unable to associate the right foot symptoms to the 
service-connected hernia disability.  To this extent, the Board 
finds that the evidence establishes that any other symptoms of 
the Veteran's lower extremities aside from peripheral neuropathy 
are not attributable to the service-connected bilateral inguinal 
hernia.

The Veteran has been diagnosed with degenerative disc disease in 
the lumbar spine with radiculopathy.  There has been no other 
specific diagnosis of the Veteran's right lower extremity other 
than neuropathic symptoms (radiculopathy is neuropathy in the 
lower extremities).  While the March 2007 VA examiner stated that 
the Veteran's right foot symptoms were not attributable to the 
inguinal hernia, she did not enter a separate diagnosis for the 
symptoms associated with the right foot.  

The competent evidence establishes that the Veteran does not have 
a right lower extremity disability other than peripheral 
neuropathy that is attributable to the service-connected 
bilateral inguinal hernia.  The Veteran's allegations are not 
competent to establish that relationship, as that requires a 
medical opinion.  In any event, to the extent that he could be 
found competent to speak as to etiology, his opinion is 
outweighed by the March 2007 medical opinion.  Indeed, the 
examiner is a medical professional and offered the opinion 
following a physical examination of the Veteran, and for these 
reasons her opinion is of more probative value than that of the 
Veteran, who lacks a medical background and expertise.  

In sum, the Board concludes that low back and right lower 
extremity disabilities are not proximately due to, the result of, 
or aggravated by the service-connected bilateral inguinal hernia.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not operable in this claim 
because the preponderance of the evidence is against the claims 
for service connection for low back and right lower extremity 
disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).



B.	Increased Rating

Throughout the rating period on appeal, a 30 percent evaluation 
has been in effect for the Veteran's bilateral inguinal hernia.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2009).

The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's bilateral inguinal hernia has been rated under 38 
C.F.R. § 4.114, Diagnostic Code 7338.  Under Diagnostic Code 
7338, a 30 percent rating is assigned for a small, postoperative 
recurrent, or unoperated irremediable inguinal hernia, which is 
not well supported by truss, or not readily reducible.  A 60 
percent rating, which is the maximum rating, is assigned for a 
large, postoperative, recurrent inguinal hernia, which is not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2009).

After having carefully reviewed the evidence of record, the Board 
finds the preponderance of the evidence is against an evaluation 
in excess of 30 percent for bilateral inguinal hernia throughout 
the period on appeal.  Not only is the Veteran in receipt of a 
30 percent evaluation for the bilateral inguinal hernias, but he 
was awarded a 10 percent evaluation for associated tender scars 
in a May 2010 rating decision.  The inguinal canals have been 
consistently reported to be tender, see June 2005, March 2006, 
March 2007, and March 2010 VA examination reports, which the 
Board finds the 30 percent evaluation contemplates.  

During the appeal period, the Veteran had a left inguinal hernia 
in 2007, which was operated on in 2008 and repaired.  The Veteran 
had undergone a right inguinal hernia repair in June 2004, which 
has not recurred since that time.  In March 2006, the examiner 
specifically noted she was unable to palpate any hernias (this 
pre-dates the Veteran's left inguinal hernia in 2007).  See March 
2006 VA examination report.  In March 2007, the examiner noted 
that there was an inguinal bulge to the left, which would 
indicate that there was no bulge on the right, since none was 
noted.  See March 2007 VA examination report.  When the Veteran 
was examined in March 2010, the examiner stated that there were 
no hernias present, and therefore he was not wearing a truss or a 
belt.  

Such clinical findings are indicative of no more than a 
30 percent evaluation.  The 30 percent evaluation contemplates 
the left hernia the Veteran developed in 2007.  That is the only 
recurrence of hernia that has occurred during the appeal period.  
In order to meet the criteria for the 60 percent evaluation, the 
evidence needs to show a recurrent hernia, which is not well 
supported under ordinary conditions and not readily reducible and 
is inoperable.  The Veteran's last operation on the right 
inguinal hernia was in 2004 and on the left inguinal hernia in 
2008, with no recurrence since those procedures.  The absence of 
recurrent is evidence against a finding that the Veteran's 
service-connected bilateral inguinal hernia warrants a 60 percent 
evaluation.  Moreover, there is no showing that his hernias have 
been considered inoperable, another element of the criteria for 
the next-higher 60 percent evaluation.  Overall then, the 
disability picture does not most nearly approximate the next-
higher 60 percent rating for any portion of the period on appeal.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's service-connected bilateral inguinal hernia 
symptoms are contemplated in the rating schedule.  In fact, a 
higher evaluation is available as discussed above, but the 
criteria for such rating have not been met.  Again, the Veteran 
does not have recurrent bilateral inguinal hernia that is 
inoperable-a symptom necessary for a 60 percent evaluation.  
Thus, referral for Extraschedular consideration is not necessary.  
The disabilities have also not required frequent periods of 
hospitalization.  The Veteran has not been hospitalized for the 
right inguinal hernia at all during the period and underwent a 
hernia repair for the left inguinal hernia in 2008.  No other 
exceptional factors have been reported.  As such, the criteria 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

For the reasons stated above, entitlement to an evaluation in 
excess of 30 percent for bilateral inguinal hernia is denied.  In 
view of the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart.  The Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder as secondary to 
service-connected bilateral inguinal hernia is denied.

Service connection for right lower extremity disorder, other than 
peripheral neuropathy, as secondary to service-connected 
bilateral inguinal hernia is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral inguinal hernia is denied  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


